UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2014 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund (Unaudited 08-31-2014) Maturity Rate (%) date Par value Value Municipal Bonds 97.0% (Cost $376,065,872) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children's Hospital 6.125 06/01/34 $2,000,000 2,269,273 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,144,890 Phoenix Civic Improvement Corp. Civic Plaza, Series B (D) 5.500 07/01/28 1,000,000 1,245,320 California 18.4% ABAG Finance Authority for Nonprofit Corps, Series A 5.000 08/01/43 2,000,000 2,212,000 California State Public Works Board 5.000 10/01/39 1,000,000 1,130,180 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) 0.944 01/01/19 30,000,000 28,754,100 Foothill-Eastern Transportation Corridor Agency, Series A 5.750 01/15/46 3,000,000 3,409,530 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,190,000 1,995,638 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 3,492,550 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 2,980,000 3,051,669 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,878,875 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 3,895,000 4,174,233 San Diego County Regional Transportation Commission 5.000 04/01/44 3,000,000 3,461,550 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,037 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) 0.470 01/01/17 4,900,000 4,845,365 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) 1.171 01/01/20 2,000,000 1,873,260 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 10,011,600 Santa Ana Financing Authority (D) 6.250 07/01/19 995,000 1,226,815 Santa Ana Financing Authority (D) 6.250 07/01/19 1,005,000 1,212,372 State of California 5.000 02/01/38 5,375,000 5,975,818 Stockton Public Financing Authority Delta Water Supply Project, Series A 6.250 10/01/40 1,000,000 1,159,910 Colorado 3.6% Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 3,180,103 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,942,423 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 4,461,380 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 2,230,280 Connecticut 0.8% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,285,660 1 Tax-Free Bond Fund (Unaudited 08-31-2014) Maturity Rate (%) date Par value Value District of Columbia 3.7% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 $5,000,000 5,601,750 Metropolitan Washington Airports Authority 5.000 10/01/44 1,000,000 1,102,400 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) 2.944 10/01/36 7,250,000 2,467,828 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) 2.994 10/01/35 6,470,000 2,326,612 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) 3.056 10/01/33 6,565,000 2,679,505 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (0.000% to 6.500% on 10-1-16) (D) 1.162 10/01/41 1,750,000 1,991,693 Florida 2.9% Bonnet Creek Resort Community Development District 7.250 05/01/18 595,000 595,256 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,500,480 Hernando County, Criminal Justice (D)(P) 7.650 07/01/16 500,000 557,955 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 7,866,040 Miami Beach Health Facilities Authority 5.000 11/15/44 500,000 541,550 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,380,000 1,514,522 Georgia 2.2% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,031,690 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 70,000 73,373 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 40,000 42,396 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 835,000 914,701 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,400,000 5,037,208 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,768,620 Guam 0.3% Guam International Airport Authority Series C AMT (D) 6.125 10/01/43 1,000,000 1,177,240 Illinois 4.2% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 4,103,403 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 2,820,000 2,830,152 City of Chicago, O'Hare International Airport Revenue (D) 5.500 01/01/43 2,000,000 2,221,320 City of Chicago, Series A 5.750 01/01/39 3,200,000 3,648,896 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,795,035 Lake County Community Consolidated School District No: 24 (D)(Z) 2.861 01/01/22 2,440,000 1,920,353 State Of Illinois (D) 5.500 07/01/38 1,000,000 1,100,530 Will County Community Unit School District No: 365 (D)(Z) 1.735 11/01/21 1,130,000 987,360 2 Tax-Free Bond Fund (Unaudited 08-31-2014) Maturity Rate (%) date Par value Value Indiana 0.8% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 $3,000,000 3,430,470 Kentucky 0.3% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,081,350 Louisiana 1.0% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,782,175 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,728,435 Massachusetts 8.9% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 10,364,720 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) 3.274 07/01/26 8,595,000 5,216,563 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10/15/40 2,500,000 2,888,500 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 5,463,950 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 15,000 15,078 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 9,975,000 11,072,749 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 4,008,725 Michigan 0.3% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,131,190 Michigan Finance Authority Local Government Loan Program (D) 5.000 07/01/36 250,000 258,828 Nebraska 2.5% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 5,725,639 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 730,000 787,626 Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 4,000,000 4,474,000 New Jersey 2.2% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,748,950 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,654,950 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 2,315,000 2,287,660 New York 19.5% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,129,510 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 4,035,780 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,442,640 3 Tax-Free Bond Fund (Unaudited 08-31-2014) Maturity Rate (%) date Par value Value New York (continued) New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 $1,500,000 $1,586,220 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 3,000,000 3,404,670 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 9,027,520 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,266,317 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,373,860 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,410,880 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12/15/41 8,500,000 9,540,825 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,588,900 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 3,000,000 3,588,120 New York State Dormitory Authority 5.000 02/15/39 2,500,000 2,799,850 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 8,234,840 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 1,000,000 1,162,390 Port Authority of New York & New Jersey 5.000 09/01/36 1,000,000 1,158,640 Port Authority of New York & New Jersey 5.000 09/01/39 1,000,000 1,147,540 Port Authority of New York & New Jersey 144th Project 5.000 10/01/29 3,500,000 3,772,370 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 6,820,000 6,780,717 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,265,000 2,617,661 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,493,269 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,384,820 Oklahoma 1.5% Grand River Dam Authority, Series A 5.250 06/01/40 4,000,000 4,643,000 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06/01/35 2,000,000 2,027,320 Oregon 0.9% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 3,630,000 3,976,266 Pennsylvania 1.7% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 1,022,410 City of Philadelphia, Series A 5.000 07/15/38 2,000,000 2,243,080 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,413,160 Puerto Rico 1.8% Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 2,407,710 Puerto Rico Sales Tax Financing Corp. Series A 5.375 08/01/39 3,000,000 2,384,970 4 Tax-Free Bond Fund (Unaudited 08-31-2014) Maturity Rate (%) date Par value Value Puerto Rico (continued) Puerto Rico Sales Tax Financing Corp., Sales Tax Revenue, Series A (0.000% to 6.750% on 8-1- 16) 1.535 08/01/32 $4,000,000 $3,148,400 South Carolina 1.9% South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,828,240 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 1,500,000 1,623,060 Texas 14.4% City of Austin Electric Utility Revenue (D) 5.000 11/15/37 5,000,000 5,538,500 City of Dallas Waterworks & Sewer System 5.000 10/01/35 5,000,000 5,730,700 City of Dallas Waterworks & Sewer System 5.000 10/01/36 5,000,000 5,736,650 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,832,323 City Public Service Board of San Antonio 5.000 02/01/48 5,000,000 5,512,200 Dallas/Fort Worth International Airport 5.000 11/01/38 2,500,000 2,664,025 Dallas/Fort Worth International Airport, Series D 5.250 11/01/32 5,000,000 5,791,700 Grand Parkway Transportation Corp., Series B 5.000 04/01/53 4,000,000 4,365,880 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) (Z) 0.885 09/15/16 570,000 559,541 Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 5,000,000 5,331,600 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 195,000 234,628 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,689,900 Lower Colorado River Authority Unrefunded to 5-15-19 5.625 05/15/39 3,805,000 4,201,862 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,748,095 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,480,300 Utah 0.0% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 105,000 110,064 Washington 0.5% Energy Northwest 5.000 07/01/40 450,000 515,844 Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,683,435 Wisconsin 0.2% Public Finance Authority Rose Villa Project, Series A 5.750 11/15/44 1,000,000 1,014,170 Wyoming 0.8% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,361,530 Other 0.7% Centerline Equity Issuer Trust, Series A-4-1, AMT (S) 5.750 05/15/15 3,000,000 3,092,970 5 Tax-Free Bond Fund (Unaudited 08-31-2014) Par value Value Short-Term Investments 3.1% (Cost $13,414,000) Repurchase Agreement 3.1% Barclays Tri-Party Repurchase Agreement dated 8-29-14 at 0.0300% to be repurchased at $11,293,009 on 9-2-14, collateralized by $10,725,100 Treasury Inflation Index Notes, 0.125% due 4-15-17 (valued at $11,518,978 including interest) $11,293,000 11,293,000 Repurchase Agreement with State Street Corp. dated 8-29-14 at 0.000% to be repurchased at $2,121,000 on 9-2-14, collateralized by $2,195,000 U.S. Treasury Notes, 0.625% due 11-30-17 (valued at $2,164,248, including interest) 2,121,000 2,121,000 Total investments (Cost $389,479,872)† 100.1% Other assets and liabilities, net (0.1%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one or more of these companies: Insurance coverage As a % of total investments Ambac Financial Group, Inc. 4.0% Assured Guaranty Municipal Corp. 3.7% National Public Finance Guarantee Corp. 3.1% Assured Guaranty Corp. 2.4% Financial Guaranty Insurance Company 1.2% CIFG Holdings, Ltd. 0.6% Commonwealth Gtd. 0.5% Total 15.5% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. Rate shown is the annualized yield at period end. 6 Tax-Free Bond Fund (Unaudited 08-31-2014) † At 8-31-14, the aggregate cost of investment securities for federal income tax purposes was $380,686,404. Net unrealized appreciation aggregated $50,510,523, of which $51,216,128 related to appreciated investment securities and $705,605 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 8-31-14: General Obligation Bonds 8.0% Revenue Bonds Transportation 22.5% Utilities 19.5% Other Revenue 15.5% Airport 7.0% Development 5.8% Water & Sewer 5.2% Education 4.0% Tobacco 2.8% Health Care 2.5% Facilities 2.4% Pollution 1.8% Short-Term Investments & Other 3.0% Total 100.0% 7 Tax-Free Bond Fund (Unaudited 08-31-2014) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
